Citation Nr: 1332838	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966 and from April 1968 to April 1971, to include service in the Republic of Vietnam from August 1965 to August 1966 and January 1969 to January 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO). 

The Veteran testified before the undersigned at a videoconference Board hearing in October 2011.  A transcript of the hearing has been associated with the claims file.

In March 2012, the Board reopened the previously denied claims and then remanded the issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, a subsequent August 2013 rating decision granted the previously appealed claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2013). Moreover, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful event has been clinically identified and service connection established for PTSD.   As service connection for PTSD was granted in the field, the Board considers the award a full grant of the benefit sought on appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.

Recently, in March 2012, the Board remanded these claims to the RO/AMC for, in pertinent part, a VA examination and medical opinion.   Upon remand, the Veteran was scheduled for a VA examination in July 2013 by the VA Medical Center (VAMC).  The Veteran did not appear for the examination.  In an August 2013 statement, the Veteran's representative provided the Veteran's new address and requested that the examination be rescheduled.  The Board notes that the AMC used the Veteran's new address in mailing him an August 6, 2013, letter.  However, as of July 2013, the VAMC did not have the Veteran's new mailing address; thus, presumably, the VAMC mailed the notice of the examination to the Veteran's former mailing address.  The claims file also does not contain a notice letter regarding an examination being scheduled for the Veteran.  Therefore, the Board finds that another attempt should be made by the RO/AMC to have the Veteran scheduled for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

The Board also remanded the claims for a readjudication in a Supplemental Statement of the Case (SSOC).  In August 2013, the AMC issued a SSOC. However, the SSOC did not list the bilateral hearing loss issue.  The Board must again remand the bilateral hearing loss claim for this action to be accomplished.  
Also, the information requested by the Georgia Army National Guard should also be provided so that any available national guard records are obtained.  (Records from the Oklahoma Army National Guard are associated with the claims file).  The Board further notes that the Veteran contends that his hearing loss and tinnitus are either etiologically related to exposure to rockets and mortars during his periods of active duty or to exposure to noise during his service in the Army National Guard.  It should be verified whether the Veteran served on any periods of active duty for training or inactive duty training during his Army National Guard service from April 1976 to October 1995.  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the July 19, 2003 letter from the Georgia Army National Guard, provide the information requested so that any available national guard records may be obtained.  If the records are unavailable, issue a formal finding of unavailability of records and provide notice to the Veteran of the same. 

2.  Undertake appropriate measures to determine whether the Veteran served on any periods of active duty for training or inactive duty training during his Army National Guard service from April 1976 to October 1995.  If so, the actual dates must be obtained (not a mere summary of creditable points).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's hearing loss and tinnitus are etiologically related to his service.  The Veteran must be provided notice of this examination to his current mailing address, as stated by the Veteran's representative in the recent August 2013 letter.  A copy of this notice letter must be placed in the claims file.

The claims folder should be made available and reviewed by the examiner, including active duty service audiograms and National Guard audiograms dated in April 1976, December 1980, January 1985, July 1989, and September 1993.  The examiner should provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss and tinnitus are etiologically related to noise exposure during (i) periods of active duty service from September 1963 to August 1966 and April 1968 to April 1971, or (ii) any period of active duty for training or inactive duty training in the Army National Guard [verified dates to be provided to the examiner by the AMC/RO].  For purposes of this opinion, the examiner is to accept as fact that the Veteran was exposed to rockets and mortars during his active duty service and that he was exposed to noise from ammunitions during his National Guard service.  The examiner should also acknowledge and discuss the Veteran's report of a continuity of symptoms since service.  Also, if the examiner finds that the in-service examinations were normal, then the examiner must consider whether any hearing loss and tinnitus are otherwise etiologically related to the Veteran's service under a latent or delayed onset theory of causation. 

The rationale for all findings and conclusions should be set forth in a legible report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


